Citation Nr: 0210020	
Decision Date: 08/16/02    Archive Date: 08/21/02

DOCKET NO.  96-19 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
a low back disability with degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from January 1983 to 
May 1986.

This case has a somewhat complicated procedural history.  By 
a May 1996 rating decision, the RO granted service connection 
for a low back disability, and assigned a 20 percent rating, 
effective July 1994.  This rating decision was issued after 
the veteran had perfected an appeal concerning the claim for 
service connection.  In a VA Form 646 dated in February 1997, 
the veteran's representative addressed the issue of an 
increased rating for the low back disability.  In May 1997, 
the Board of Veterans' Appeals (Board) determined that the 
veteran had perfected an appeal for an increased rating for 
her low back disability and remanded the case so that a 
supplemental statement of the case could be issued with the 
pertinent laws and regulations.  

By an August 1997 rating decision, the RO increased the 
rating for the veteran's low back disability to 40 percent, 
effective from July 1994.  Under AB v. Brown, 6 Vet. App. 35 
(1993), where a claimant has filed a notice of disagreement 
as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal.  A supplemental statement of the case was 
last issued in May 2002.  The case has now returned to the 
Board for further adjudication.  


FINDING OF FACT

Since the initial grant of service connection, the veteran's 
lumbar spine disability has been manifested by severe 
limitation of motion with complaints of radiation of pain and 
objective evidence of muscle spasm and pain on motion, with 
little intermittent relief.



CONCLUSION OF LAW

The schedular criteria for an initial disability evaluation 
of 60 percent have been met since the grant of service 
connection for low back disability, to include degenerative 
disc disease.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.21, 4.40, 4.45, 
4.71a, 4.72, Diagnostic Codes 5003, 5285, 5286, 5292, 5293, 
5295 (2001); VAOPGCPREC 36-97 (Dec. 12, 1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Claim for an initial rating in excess of 40 percent
for a low back disability with degenerative disc disease

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R., Part 4 (2001).  Each disability must be viewed in 
relation to its history and there must be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1 (2001).  Examination reports are to be 
interpreted in light of the whole recorded history, and each 
disability must be considered from the point of view of the 
appellant working or seeking work.  38 C.F.R. § 4.2 (2001).  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  38 C.F.R. § 4.40 (2001).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the ankle 
and knee are considered major joints.  38 C.F.R. § 4.45 
(2001).

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2001).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. 38 C.F.R. § 4.21 (2001).  

Severe intervertebral disc syndrome, with recurring attacks 
and intermittent relief, warrants a 40 percent rating (this 
is the rating currently assigned for the veteran's low back 
disability).  However, a 60 percent rating is warranted when 
the syndrome is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001). 

Throughout the course of this appeal, the veteran has 
presented persistent symptoms compatible with sciatic 
neuropathy.  Beginning with a September 1993 VA outpatient 
visit, she complained of a shooting, radiating pain in the 
posterior aspect of both buttocks and thighs (particularly 
when attempting to flex).  Indeed, the veteran was medically 
found to have bilateral S1 radiculopathy during a June 1998 
VA neurologic consultation examination.  Moreover, an October 
2000 MRI of the lumbar spine revealed some mild compression 
of the traversing S1 nerve roots. 

In the course of numerous outpatient visits (both VA and 
private) over the years, the veteran has repeatedly 
complained of chronic pain radiating from her low back down 
both legs.  Her symptoms have been aggravated by prolonged 
sitting and standing.  At times, the pain has severely 
limited her range of motion.  For example, a February 1994 
outpatient examination revealed a mere 10 degrees of flexion, 
10 degrees of extension, and 20 degrees of lateral bending 
bilaterally.  Ranges of motion during other examinations have 
been somewhat better, but her range of motion remains 
severely limited and objective signs of pain on motion have 
been routinely observed (such as during examinations for VA 
purposes in May 1996, August 1997, and March 2002).  

The medical record in this case does not reflect any evidence 
of absent ankle jerks.  Moreover, muscle spasm was 
specifically not found during a May 1996 VA examination, and 
at outpatient visits in September 1996, September 1997, 
December 1998, and July 2000.  However, muscle spasm was 
found during VA examinations in August 1997 and January 2001, 
as well as at outpatient visits in January 1998, April 1998, 
January 2000, and January 2001.  

Given the credible evidence of pain with little intermittent 
relief, severe limitation of motion (with objective evidence 
of pain on motion), and persistent symptoms compatible with 
disc disease (including objective evidence of muscle spasm), 
and giving the benefit of any reasonable doubt to the veteran 
per 38 U.S.C.A. § 5107(b), it would be appropriate to assign 
a 60 percent evaluation to the veteran's low back disability 
under the criteria of Diagnostic Code 5293.  Sixty percent is 
the highest rating available under this rating criteria.

The effective date of the grant of service connection for the 
veteran's low back disability is July 5, 1994.  Since that 
time, she has had numerous examinations and has also been 
seen regularly by private and VA physicians.  There is no 
evidence during this period that the veteran's back should be 
rated at less than 60 percent disabling and a "staged 
rating" since the effective date of service connection is 
not warranted.  Fenderson v. West, 12 Vet. App. 119 (1999) 
("staged ratings" to be considered in initial rating 
cases). 

Assigning the highest schedular rating available under 
Diagnostic Code 5293 also effectuates the holding in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), requiring consideration of 
38 C.F.R. §§ 4.40 and 4.45 (regulations pertaining to 
functional loss due to pain, etc.) in evaluating a joint 
rated on limitation of motion.  That is, rating it for the 
entire period at 60 percent effectively compensates her for 
the maximum level of disability likely to result from pain on 
use or with flare-ups, even though objective indications of 
that level of disability may not be shown at every moment of 
the period under consideration. 

Consideration has also been given to evaluating the low back 
disability under Diagnostic Code 5295, relating to 
lumbosacral strain, and Diagnostic Code 5292, relating to 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.72, 
Diagnostic Codes 5292, 5295 (2001).  However, those rating 
criteria contemplate limitation of motion as well as the 
other symptoms enumerated therein, so the veteran's 
disability could not be rating simultaneously under 
Diagnostic Codes 5292, 5293, and 5295.  38 C.F.R. § 4.14 
(2001).  Moreover, VAOPGCPREC 36-97 instructs that Diagnostic 
Code 5293 involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae. VAOPGCPREC 36-97 (Dec. 12, 
1997).  Therefore, the veteran cannot be evaluated separately 
under Diagnostic Code 5292 and Diagnostic Code 5293.  
Finally, it would not benefit the veteran to be evaluated 
under Diagnostic Codes 5292 or 5295 in any case, because the 
maximum schedular evaluation under either code is 40 percent, 
and the veteran has now been assigned a 60 percent rating.

The veteran's service-connected low back disability includes 
degenerative disc disease, which is another term for 
degenerative arthritis.  Degenerative disc disease has 
appeared on a February 1994 x-ray, a July 1997 x-ray, an 
April 1998 CT scan, and an October 2000 MRI.  However, 
degenerative joint disease is to be evaluated on the basis of 
limitation of motion of the joints involved, as it is above.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).  

There is no evidence of fracture of a vertebral body or 
ankylosis of the spine, so there would be no basis for 
assigning a higher evaluation under the rating criteria 
pertaining to these clinical findings.  38 C.F.R. § 4.72, 
Diagnostic Codes 5285, 5286 (2001). 

II.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2002).  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § § 
3.102, 3.156, 3.159, and 3.326) (regulations implementing the 
VCAA).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

The veteran's claim for an initial rating in excess of 40 
percent for her low back condition did not require a 
particular application form.  Thus, there is no issue as to 
provision of a form or instructions for applying for these 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §  3.159(b)(2)).

VA must provide the veteran and her representative notice of 
required information and evidence not previously provided 
that is necessary to substantiate her claim.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  The RO sent the veteran supplemental statements 
of the case in August 1997, November 1999, January 2001, and 
May 2002, as well as detailed letters in April 2001 and May 
2001.  These documents together listed the evidence 
considered, the legal criteria for determining whether a 
higher rating could be granted, and the analysis of the facts 
as applied to those criteria, thereby informing the veteran 
of the information and evidence necessary to substantiate her 
claim.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the 
appellant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(1-3)).  In this case, the RO has obtained numerous 
VA and private treatment records, as well as letters from a 
private physician, a work supervisor, a co-worker, and the 
veteran's sister and daughter.  The veteran has not indicated 
that there are any outstanding records, medical and 
otherwise, to be considered.  VA has undertaken reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate her claim. 

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  During the course of this appeal, the 
veteran was afforded VA examinations in May 1996, August 
1997, January 2001, and March 2002.  

On a Form 9 filed in December 1995, the veteran requested to 
testify at the RO before a local hearing officer.  However, 
in an October 1996 telephone conversation, the veteran 
canceled this hearing. 

There are no areas in which further development may be 
fruitful.  The requirements of the VCAA have been 
substantially met by the RO (which reviewed the VCAA in its 
May 2002 supplemental statement of the case), and there would 
be no possible benefit to remanding this case once again.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  


ORDER

Subject to the laws and regulations applicable to the payment 
of monetary benefits,  entitlement to a 60 percent rating for 
a low back disability with degenerative disc disease, is 
granted from the initial grant of service connection.



		
MARY GALLAGHER
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

